 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Gordon Leroy Hall,                             No. CV-18-01738-PHX-SPL (ESW)
10                Plaintiff,                        ORDER
11   v.
12   United States of America,
13                Defendant.
14
15
16         The Court has reviewed Plaintiff’s “Request for Extension of Time to Answer”
17   (Doc. 20). For good cause shown,
18         IT IS ORDERED that Plaintiff may file a reply to the Government’s “Response
19   to Order” (Doc. 18) no later than February 21, 2019.
20         IT IS FURTHER ORDERED directing the Clerk of Court to mail Plaintiff a
21   copy of the “Response to Order” (Doc. 18).1
22         Dated this 13th day of February, 2019.
23
24
25
26
27
     1
       Plaintiff states in his “Request for Extension of Time to Answer” (Doc. 20) that due to
28   the recent federal government shutdown, he did not receive a copy of the Government’s
     Response (Doc. 18).
